DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manoukian et al. [U.S. Patent No. 7791445 B2] in view of Seko et al. [U.S. Pub. No. 2013/018774 A1].
Regarding claim 1, Manoukian discloses an inductor (e.g., 300, column 7, lines 60-67, Figure 6, 7) comprising: a coil substrate (e.g., module 301, column 7, lines 60-64, Figure 7) including a laminate of a plurality of stacked structures (e.g., 302A to 302J), the 
each of the stacked structures including 
an insulating layer (e.g., dielectric base layer 314A, column 8, lines 11-29, Fig. 7);
a conductive track (e.g., 316A, column 8, lines 18-29, Fig. 7) formed on the insulating layer 314A; and 
a first connection part (e.g., end part of conductive track 316A by the cut-out corner of 314A, column 10, lines 15-20, Fig. 7) and a second connection part (e.g., other end part of conductive track of 316A) on opposite sides of the conductive track 316A, the conductive track (e.g., 316A) and the first and second connection parts being formed in a single wiring layer on the insulating layer 314A (see annotated drawing of Fig. 7 below),

    PNG
    media_image1.png
    874
    691
    media_image1.png
    Greyscale


the first connection parts of the stacked structures are connected by a first via (e.g., 318, filled up with conductive material, column 8, lines 30-32) to form a first electrode terminal (e.g., 326 electrical contact at cut-out corner of 314, Fig. 7, 8) connected to a first end (e.g., cut-out corner of 314 where 326 is located, Fig. 8) of the helical coil, and
the second connection parts of the stacked structures are connected by a second via (e.g., 320 filled up with conductive material, column 8, lines 30-32) to form a second electrode terminal (e.g., electrically connected to terminal 328 at cut-out corner of 314 at opposite corner of device 300, Fig. 8) connected to a second end (e.g., electrically connected to 328 located at cut-out corner of 314 as shown in Fig. 8) of the helical coil; 
an encapsulation material (e.g., dielectric 304, 306, column 8, lines 4-8, Fig. 7) containing a magnetic material (e.g., 308A, 308B, column 8, lines 3-8, Fig.7), the encapsulation material selectively covering the coil substrate; and
a first external electrode (e.g., 305, column 8, line 1, Fig. 6) and a second external electrode (e.g., 307) formed on an exterior of the encapsulation material, the first external electrode (e.g., 305) being connected to the first electrode terminal (e.g., 326 electrical contact at cut corner of 314, Fig. 6-8), the second external electrode (e.g., 307) being connected to the second electrode terminal (e.g., 328 electrical contact at cut-out opposite corner of 314, Fig. 6-8).

Seko discloses in each of a stacked structure(s) (e.g., in each of insulating layers 16d to 16i or vise versa, Paragraph 0018, Fig. 2), at least one of a first connection part (e.g., 25a on insulating layer 16d) and the second connection part (e.g., connection part 35a on insulating layer 16d, see Fig. 2) is across a predetermined gap from a corresponding end of conductive track (e.g., end of conductive track 18a has a gap with connection part 35a at insulating layer 16d), the corresponding end (end of track 18a) facing the at least one of the first connection part and the second connection part (facing connection part 35a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each layer in stacked structure have corresponding end of conductive track gapped right next to at least a connection part as taught by Seko to the stacked structure of Manoukian to provide the coil substrate with external electrodes that has a strong mechanical and electrical connection of the device through connection parts in every insulation layer.
Regarding claim 2, Manoukian discloses the coil substrate includes first and second end surfaces (e.g., vertical end surfaces of 326, 328 at cut-out corners of 314 in 
the first connection parts and the first via (e.g., 318) define a surface of the first electrode terminal 326 (e.g., vertical surface of 326, similar vertical end surface 122, Fig. 2) that is entirely uncovered by the encapsulation material (304, 306 with magnetic material 308) at the first end surface of the coil substrate and in contact with the first external electrode (e.g., 305), and
the second connection parts and the second via (e.g., 320) define a surface of the second electrode terminal 328 (e.g., vertical surface of 328, similar vertical end surface 124 of Fig. 2) that is entirely uncovered by the encapsulation material at the second end surface of the coil substrate and in contact with the second external electrode (e.g., 307).
Regarding claim 3, Manoukian discloses that in a first outermost structure (e.g., layer 302A, 306) of the stacked structures in a stacking direction of the stacked structures, the first connection part extends from the conductive track 316 (column 8, lines 52-57, Fig. 7 and 8), and
in a second outermost structure (e.g., 302J, 304) of the stacked structures in the stacking direction of the stacked structures, the second connection part extends from the conductive track 316 (column 8, lines 52-57, Fig. 7 and 8).
Regarding claim 4, Manoukian discloses the insulating layer 314A is a first insulating layer,
the wiring layer (e.g., conductive track 316A, first and second connection part) is covered with the first insulating layer (e.g., 314A).

Noguchi discloses wiring layer (e.g., 100L27a, Fig. 2) is covered with the second insulating layer (e.g., 100L26) in each of the stacked structures, and a third insulating layer (e.g., 100L25, Fig. 2) is interposed between the stacked structures.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have second insulating layer formed on the first insulating layer to cover the conductive track, and connection parts as taught by Noguchi to the coil stack structure of Manoukian to provide lamination insulation between conductive tracks, first and second connection parts of one metal layer with adjacent metal layers for a safer and more reliable electrical device.
Regarding claim 6, Manoukian discloses a through hole (e.g., 310, 12, column 8, lines 4-8, Fig. 7) is formed through the coil substrate, and the through hole is filled with the encapsulation material (e.g., 308A, 308B).
Regarding claim 8, Manoukian discloses the conductive track (e.g., 316), the first connection part, and the second connection part are formed on a same surface of the first insulating layer 314 in each of the stacked structures [Col. 8, Lines 18-20, 53-57, Fig. 7].
Regarding claim 9, Manoukian discloses the surface of the first electrode terminal 326 (e.g., vertical surface of 326, similar to vertical end surface 122, Fig. 1-3) is in surface contact with the first external electrode 305 (e.g., vertical surfaces of 305 plated with vertical surface of 326, column 10, lines 43-44) at the first end surface of the coil 
the surface of the second electrode terminal 328 (e.g., vertical surface of 328, similar vertical end surface 124, Fig. 1-3) is in surface contact with the second external electrode 307 (e.g., vertical surfaces of 307 plated with vertical surface of 328, column 10, lines 43-44) at the second end surface of the coil substrate.
Regarding claim 10, Manoukian discloses an entirety of the surface of the first electrode terminal 326 (e.g., vertical surface of 326, similar to vertical end surface 122, Fig. 1-3) is in contact with the first external electrode 305 (e.g., vertical surfaces of 305 plated with vertical surface of 326, column 10, lines 43-44) at the first end surface of the coil substrate, and 
an entirety of the surface of the second electrode terminal 328 (e.g., vertical surface of 328, similar vertical end surface 124, Fig. 1-3) is in contact with the second external electrode 307 (e.g., vertical surfaces of 307 plated with vertical surface of 328, column 10, lines 43-44) at the second end surface of the coil substrate.
Regarding claim 11, Manoukian discloses an entirety of the surface of the first electrode terminal 326 (e.g., vertical surface of 326, similar to vertical end surface 122, Fig. 1-3) is covered by the first external electrode 305 (e.g., vertical surfaces of 305 plated with vertical surface of 326, column 10, lines 43-44) at the first end surface of the coil substrate, and 
an entirety of the surface of the second electrode terminal 328 (e.g., vertical surface of 328, similar vertical end surface 124, Fig. 1-3) is covered by the second 
Regarding claim 15, Seko discloses in an outermost structure of the stacked structures (e.g., stacked structure 16d to 16i, Fig. 2) in a stacking direction of the stacked structures, the second connection part (e.g., 35a) is across the predetermined gap from the corresponding end of the conductive track (e.g., 18a).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manoukian in view of Seko as applied to claim 4 above, and further in view of Takaya et al. [U.S. Pub. No. 2005/0003199 A1].
Regarding claim 5, Manoukian in view of Seko discloses the instant claimed invention discussed above except for at least one of the first, second, and third insulating layers has an elastic modulus of 3 GPa or more and at least another one of the first, second, and third insulating layers has an elastic modulus of less than 3 GPa.
Takaya discloses at least one of the first, second, and third insulating layers has an elastic modulus of 3 GPa or more (e.g., a set of composite dielectric sheet A with GPa of 8) (Paragraph 0562). 
Takaya, Paragraph 0563, further discloses at least another one of the first, second, and third insulating layers (e.g., another set of composite dielectric sheet B) has an elastic modulus of less than 8 GPa (e.g., 5 GPa).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least another one of the first, second, and third insulating In re Aller, 105 USPQ 233. Please note that in the instant application, Paragraph 0049, applicant has not disclosed any criticality for the claimed limitations except for the same reason mentioned also in the prior art.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manoukian in view of Seko as applied to claim 6 above, and further in view of Cha et al. [U.S. Patent No. 9183979].
Regarding claim 7, Manoukian in view of Seko discloses the conductive tracks include end faces facing toward the through hole, the end faces being covered with an insulating film.
Cha discloses conductive tracks (e.g., 120, column 4, lines 52-55, Fig. 1) include end faces facing toward through hole, the end faces being covered with an insulating film (e.g., 130).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to end faces of conductive tracks facing the through hole be covered with insulating film as taught by Cha to the coil structure of Manoukian in view of Seko to provide the coil tracks of the inductive device with protection from short circuit with metallic powder material of the magnetic core.
Allowable Subject Matter
s 13-14 are allowed. 
Reason for allowable subject matter:
Claim 13 recites, inter alia, 
in the stacking direction of the stacked structures, the first insulating layer, the conductive track, and the second insulating layer are arranged in first order in the outermost structure, and are arranged in second order reverse to the first order in the remaining other structures of the plurality of stacked structures. 
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Reason for allowable subject matter:
Claim 16 recites, inter alia, 
in the first outermost structure, the first connection part is across a predetermined gap from the corresponding end of a conductive track,
in the second outermost structure, the second connection part is across the predetermined gap from the corresponding end of the conductive track, and 
in each of the one or more intermediate structures, each of the first connection part and the second connection part is across the predetermined gap from the corresponding end of the conductive track.
. 





Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 15 have been considered but are moot because the new ground of rejection.
With regards to the amendment of claim 1, Seko discloses in each of a stacked structure(s) (e.g., in each of insulating layers 16d to 16i, Paragraph 0018, Fig. 2), at least one of a first connection part (e.g., 25a on insulating layer 16d) and the second connection part (e.g., connection part 35a on insulating layer 16d, see Fig. 2) is across a predetermined gap from a corresponding end of conductive track (e.g., end of conductive track 18a has a gap with connection part 35a at insulating layer 16d). The corresponding end (end of track 18a) facing the at least one of the first connection part and the second connection part (facing connection part 35a).
It would have been obvious to one having ordinary skill in the art to have each layer in stacked structure have corresponding end of conductive track gapped right next to at least a connection part as taught by Seko to the stacked structure of Manoukian to provide the coil substrate with external electrodes that has a strong mechanical and electrical connection of the device through connection parts in every insulation layer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/           Examiner, Art Unit 2837    



/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837